PCIJ_AB_70_Meuse_NLD_BEL_1937-06-28_JUD_01_ME_01_EN.txt. 34

DISSENTING OPINION OF SIR CECIL HURST.

I am unable to agree with the decision of the Court on the
Belgian counter-claim.

The first submission of that counter-claim relates to the
Borgharen barrage. I am not able to regard the construction
of this barrage by the Netherlands Government otherwise than
as a violation of the Treaty of 1863.

Article IV of the Treaty provided that a certain quantity
of water was to be withdrawn by the new intake constructed
under the provisions of Article I. The quantity varied accord-
ing to the level of the river. When the level of the water
in the river stood at.or below a certain point on the gauge
at the bridge at Maestricht, the ten cubic metres per second
was to be reduced to 74 cubic metres, or to 6 cubic metres,
according to the season of the year.

The level of the Meuse so fixed as the determining factor in
deciding whether the larger or the smaller quantity of water
was to be withdrawn from the Meuse is stated in the Treaty
itself (Art. IV, para. 2) to correspond to a minimum depth of
water between Maestricht and Venlo. This shows that the
purpose which the Treaty had in view was that the quantity
of water to be withdrawn from the Meuse should depend on
the depth of water in the sections of the river below Maes-
tricht. It is therefore permissible to draw the deduction that
the intention of the framers of the Treaty was that the
maximum of ten cubic metres per second should only be
withdrawn from the river when there was a certain depth
_of water in the river below Maestricht and down to Venlo.

The effect of the construction of the Borgharen barrage is
twofold :—firstly, the level of the water at the mouth of the
intake and at the bridge at Maestricht stands permanently
so high that the ten cubic metres per second is at all times
being withdrawn by the new intake; secondly, the level of
the water at the gauge at the bridge at Maestricht has ceased
to correspond with a particular depth of water in the Meuse
between Maestricht and Venlo. The depth of water in the
river between Maestricht and Venlo has in fact ceased to be the
factor upon which depended ultimately the amount of water
to be withdrawn from the Meuse under the Treaty of 1863.

The Treaty does not make express mention of the fact, but
it seems clear that this provision as to the depth of water in

34
A./B. 70 (WATER FROM THE MEUSE).—OP. HURST 35

the river between Maestricht and Venlo had reference to the
interests of navigation. It was only in connection with navi-
gation that the depth of water in the river between Maestricht
and Venlo was of importance.

The action of the Netherlands Government in constructing
the Borgharen barrage has had the effect of excluding alto-
gether the application of a provision in the Treaty which must
be regarded as having been intended to safeguard the interests
of navigation on the Meuse between Maestricht and Venlo.
Such action is incompatible with the Treaty, and for that
reason the first submission in the Belgian counter-claim should
be admitted.

The provision in the second paragraph of Article V enabling
the Netherlands Government to increase its share of the water
withdrawn from the Meuse at Maestricht affords no justifica-
tion for the construction of the Borgharen barrage. There is
nothing to show that it was with a view to the exercise of its
tights under that Article that the barrage was constructed.

The second submission in the Belgian counter-claim relates
to the Juliana Canal.

It is to the effect that the canal being a canal below Maes-
tricht within the meaning of Article I of the Treaty is subject
as regards the supply of water to it to the same provisions as
the canals on the left bank.

From the wording of the second and third submissions in the
Reply of the Netherlands Government, one may infer that it
is not disputed by that Government that the Juliana Canal is
a canal below Maestricht within the meaning of that Article.
It is merely submitted that the canal is not as regards its
water supply subject to the same provisions as the canals on
the left bank, and that the feeding of the canal is not and
has not been inconsistent with the Treaty of 1863, as also
that the mere fact that it would be possible for the Nether-
lands to use certain locks on this canal in a manner incon-
sistent with the Treaty does not in itself involve a breach of
the Treaty.

The questions how the Juliana Canal has been supplied with
water in the past and how it is being supplied at present are
questions of fact. If it is maintained on behalf of the Belgian
Government that the Juliana Canal has been and is being supplied
with water from the Meuse in breach of the Treaty of 1863, the
burden of proof lies on that Government. No sufficient evi-
dence has been submitted on behalf of the Belgian Government
that the Juliana Canal is or has been fed with water from the
Meuse. On the contrary the evidence submitted by the Nether-
lands Government shows that it was not with Meuse water
that the Juliana Canal was gradually filled as soon as its
construction was completed, and that it is not fed with water

5 35
A./B. 70 (WATER FROM THE MEUSE).—OP, HURST 36

from the Meuse at present. A finding to that effect would in
my opinion have been sufficient to dispose of the case as
regards the Juliana Canal, and to justify the rejection of the
Belgian submission. The question whether or not the Juliana
Canal is a canal below Maestricht within the meaning of
Article I need not in that case have been considered.

The judgment of the Court proceeds upon the basis that, as
the new intake constructed in accordance with Article I of
the Treaty was situated on the left bank of the river, and
therefore cannot have been intended to feed canals on the
right bank, canals on the right bank cannot come under the
régime of water supply instituted by the Treaty.

There is no doubt that in 1863 the canals situated below
Maestricht were all situated on the left bank of the river, and
there is nothing to show that at that date any such canal as
the Juliana Canal had been thought of. It does not follow,
however, that it was the intention of the Treaty that the pro-
hibition contained in Article I of the Treaty was not intended
to apply to a canal on the right bank.

The Treaty was certainly intended to introduce a limitation .
on the withdrawal of water from the Meuse for feeding canals.
In 1863 navigation on the river below Maestricht was of import-
ance, and such navigation was bound to suffer if the with-
drawals of water were excessive. Despite the fact therefore that
the new intake was situated on the left bank, and that the
canals as to which difficulties had arisen before 1863 were also
situated on the left bank, there can be no sufficient reason for
reading into the Treaty of 1863 a supposed intention to
restrict its operation to the left bank if the plain language of
the text is broad enough to cover canals on the right bank,

The phrase used in Article I “‘pour tous les canaux situés
en aval de cette ville” is quite general: it covers canals on the
right bank as much as canals on the left bank, and it is in
that sense in my view that it must be interpreted.

It is unnecessary to attempt a precise definition of the term
“en aval de Maestricht”. The Parties are in agreement that
the prohibition in Article I extended not only to canals which
existed in 1863, but to canals which might be constructed at a
later date. Though they were not agreed as to the exact mean-
ing of the term, it is impossible to conceive any interpretation
of the term which would not cover a great waterway such as
the Juliana Canal, which is in direct connection with the Meuse
and is situated only a few kilometres below Maestricht.

36
A./B. 70 (WATER FROM THE MEUSE).—OP. HURST 37

For these reasons, the Juliana Canal would in my opinion
fall within the prohibition prescribed by Article I of the Treaty
if it was fed with water from the Meuse. It is merely because
of lack of proof as to this point that the Belgian submission

should be rejected.
(Signed) CEciL J. B. Hurst.

37
